AMENDMENT NO. 1 TO INVESTMENT AGREEMENT This AMENDMENT NO.1 TO INVESTMENT AGREEMENT (this “Amendment”) dated as of May 1, 2012 (the “Effective Date”) is entered into by and among New America Energy Corp., a Nevada corporation with its principal executive office at 3651 Lindell Rd., Ste D#138, Las Vegas, Nevada 89103 (the "Company"), and Fairhills Capital Offshore Ltd, a Cayman Islands exempted company (the "Investor"), with its principal executive officers at 245 Main Street, Suite 302, White Plains, NY 10601. Recitals WHEREAS, on March 28, 2012, the Company and the Investor entered into an Investment Agreement, attached hereto as Exhibit A, pursuant to which the Investor agreed to invest up to Three Million Dollars ($3,000,000) in the purchase of the Company's common stock (the “Investment Agreement”); and WHEREAS, the Company and the Investor seek to amend the Investment Agreement to amend the definition of “Purchase Price” as defined in the Investment Agreement; NOW, THEREFORE, in consideration of the foregoing, and of the mutual representations, warranties, covenants, and agreements herein contained, the parties hereto agree as follows: Agreement Section 1.Defined Terms. Unless otherwise indicated herein, all terms which are capitalized but are not otherwise defined herein shall have the meaning ascribed to them in the Investment Agreement. Section 2.Amendment to Investment Agreement.The definition of “Purchase Price” found in Section 1 of the Investment Agreement is hereby amended and restated as follows: “Purchase Price” shall mean a discount of Twenty-Five percent (25%) percent from the lowest volume weighted average price during the ten (10) trading days immediately prior to receipt by the Investor of the Put Notice. Section 3.Ratifications; Inconsistent Provisions. Except as otherwise expressly provided herein, the Investment Agreement, is, and shall continue to be, in full force and effect and is hereby ratified and confirmed in all respects, except that on and after the Effective Date: (i) all references in the Investment Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to the Investment Agreement shall mean the Investment Agreement as amended by this Amendment. Notwithstanding the foregoing to the contrary, to the extent that there is any inconsistency between the provisions of the Investment Agreement and this Amendment, the provisions of this Amendment shall control and be binding. 1 Section 4.Counterparts. This Amendment may be executed in any number of counterparts, all of which will constitute one and the same instrument and shall become effective when one or more counterparts have been signed by each of the parties and delivered to the other party.Facsimile or other electronic transmission of any signed original document shall be deemed the same as delivery of an original. [Signatures follow on next page] 2 IN WITNESS WHEREOF, the Fairhills Offshore Capital Ltd. and New America Energy Corp. have caused this Amendment to be duly executed as of the date first written above. FAIRHILLS OFFSHORE CAPITAL LTD By: /s/ Edward Bronson Edward Bronson Senior Managing Member NEW AMERICA ENERGY CORP. By: /s/ Rick Walchuk Rick Walchuk Chief Executive Officer 3 Exhibit A [Investment Agreement]
